 
EXHIBIT 10.2


NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN






RESTRICTED STOCK AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.


AND


_____________
(the Grantee)








Date of
Grant:                                                                ___________




Number of
Shares:                                                         _____shares




End of Restricted Period
(Vesting
Period):                                                            January 24,
2008
















1

--------------------------------------------------------------------------------




 
NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement dated as of ____________, between National Penn
Bancshares, Inc. (the "Corporation") and (the "Grantee"),


WITNESSETH:


1.           Grant of Restricted Stock


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of _____ shares of common stock
(without par value) of the Corporation (“shares of Restricted Stock”).


2.           Terms and Conditions


It is understood and agreed that the grant of shares of Restricted Stock is
subject to the following terms and conditions:


(a)           Restricted (Vesting) Period.  The period of time during which the
transfer of shares of Restricted Stock is restricted is from the date of this
Agreement through January 24, 2008 (the “Restricted Period”).  The time period
restrictions will lapse, and the Restricted Stock will vest, on January 24,
2008, but only if the Grantee remains in office as a director of the Corporation
or its subsidiary, National Penn Bank (the “Bank”), through the end of the
Restricted Period.


(b)           Performance Restrictions. In addition to the time restrictions set
forth in Section 2(a), the shares of Restricted Stock are issued subject to the
following earnings per share performance goals for the Corporation for 2007, as
adjusted for the 3% stock dividend issued September 30, 2007  (the “Performance
Restrictions”), and shall only vest if and to the extent that the Performance
Restrictions are satisfied.  Performance results shall be determined at the end
of the Restricted Period and shall be interpolated as necessary between the
various targets to determine vesting at that time:


·  
Threshold - $1.29 per
share                                                                                          400



·  
Market/Budget Target - $1.34 per
share                                                                     900



·  
Stretch Target - $1.40 per
share                                                                                1,000



·  
Optimum - $1.45 per
share                                                                                         
1,100

 
 
 
2

--------------------------------------------------------------------------------



 
In the event of any further stock dividend or stock split affecting the
Corporation’s common stock, the aforesaid Performance Restrictions shall be
adjusted appropriately and equitably, as shall be determined by the Committee.


(c)           Escrow and Custody of Shares.  Unless and until the shares of
Restricted Stock vest as provided in Section 2(a) and 2(b), such shares will be
registered in the name of the Grantee and issued in certificate form, and such
certificate or certificates will be held by the Secretary of the Corporation as
escrow agent (“Escrow Agent”) and may not be sold, transferred, pledged,
assigned or otherwise alienated, hypothecated or disposed of until the
termination of the Restricted Period and the satisfaction of the Performance
Restrictions. The Corporation may instruct the transfer agent for its common
stock to place a legend on the certificates representing the shares of
Restricted Stock or otherwise mark its records as to the restrictions on
transfer set forth in this Agreement. The certificate or certificates
representing such shares of Restricted Stock will not be delivered by the Escrow
Agent to the Grantee unless and until the shares of Restricted Stock have vested
and all other terms and conditions in this Agreement have been satisfied.


(d)           Dividend and Voting Rights.  The shares of Restricted Stock shall
be entitled to receive all dividends and other distributions paid with respect
to shares of the Corporation’s common stock during the Restricted Period.  The
Grantee may exercise full voting rights with respect to the shares of Restricted
Stock during the Restricted Period.


(e)           Forfeiture.   Notwithstanding any contrary provision of this
Agreement, the balance of the shares of Restricted Stock that do not vest at the
end of the Restricted Period pursuant to Section 2(a) and 2(b) will thereupon be
forfeited and automatically transferred to and reacquired by the Corporation at
no cost to the Corporation. The Grantee hereby appoints the Escrow Agent, with
full power of substitution, as the Grantee’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of the Grantee to
take any action and execute all documents and instruments, including without
limitation stock powers, which may be necessary to transfer the unvested shares
of Restricted Stock and the certificate or certificates representing the same to
the Corporation upon determination of such vesting.


(f)           Death or Disability.    If the Grantee's service as a director of
the Corporation or the Bank terminates due to death or Disability (as defined in
the Plan), any remaining Restricted Period shall automatically terminate and
lapse immediately, but the Performance Restrictions shall remain in full force
and effect.


(g)           Retirement.    If the Grantee's service as a director of the
Corporation or the Bank terminates due to Retirement (as defined in the Plan,
including a resignation in accordance with the mandatory retirement provisions
of the Corporation’s or Bank’s Bylaws), any remaining Restricted Period shall
automatically terminate and lapse immediately, but the Performance Restrictions
shall remain in full force and effect. Shares that would otherwise vest under
the Performance Restrictions shall only vest, pro rata, for that period of time
preceding the Grantee’s termination of service as a director due to Retirement.


(h)           Transferability. All rights with respect to the shares of
Restricted Stock shall be exercisable during the Grantee’s lifetime only by the
Grantee. Prior to the lapse of the Restricted Period and the Performance
Restrictions, the shares of Restricted Stock shall be transferable only by Will
or by the laws of descent and distribution.


(i)           Adjustment and Substitution of Shares.  If any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Corporation affecting the Corporation’s shares of common stock
shall occur, the number and class of shares of Restricted Stock shall be
adjusted or substituted for, as the case may be, as shall be determined by the
Committee to be appropriate and equitable to prevent dilution or enlargement of
rights, and provided that the number of shares shall always be a whole number.
Any adjustment or substitution so made shall be final and binding upon the
Grantee.
 
 
3

--------------------------------------------------------------------------------



 
(j)           No Right To Continued Directorship.  This grant of shares of
Restricted Stock shall not confer upon the Grantee any right to continue as a
director of the Corporation, the Bank or any other subsidiary, nor shall it
interfere in any way with the rights of the shareholders of the Corporation or
the Board of Directors to elect and remove directors.


(k)           Compliance with Law and Regulations.  This grant of shares of
Restricted Stock shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.  The Corporation shall not be required to issue or
deliver any certificates for common shares prior to (1) the effectiveness of a
registration statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel for the
Corporation, (2) the listing of such shares on any stock exchange on which the
common shares may then be listed, or upon the Nasdaq Stock Market if the common
shares are then listed thereon, and (3) compliance with all other applicable
laws, regulations, rules and orders which may then be in effect.


(l)           Change-in-Control.  If any "Change-in-Control" (as defined in the
Plan) occurs, the Restricted Period shall immediately lapse and the Performance
Restrictions shall be deemed immediately satisfied in full.


3.           Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of Restricted Stock, an agreement (in such form as
such Committee may specify) in which the Grantee represents that the shares
acquired by him or her are being acquired for investment and not with a view to
the sale or distribution thereof.


4.           Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference.  If
there shall be any inconsistency between the terms and provisions of the Plan,
as in effect from time to time, and those of this Agreement, the terms and
provisions of the Plan, as in effect from time to time, shall control.


5.           Committee


All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).
 
 
4

--------------------------------------------------------------------------------


 
 
6.           Withholding of Taxes


The Corporation may require as a condition precedent to the issuance of any
shares of Restricted Stock, or their release from the escrow established under
Section 2(c), that appropriate arrangements be made for the withholding of any
applicable Federal, state and local taxes.


7.           Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any notice hereunder to Grantee shall be addressed to
him or her at the address below, subject to the right of either party to
designate at any time hereafter in writing some other address.


IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.


 
NATIONAL PENN BANCSHARES, INC.
GRANTEE
   
By: _______________________________
 ______________________________
    J. Ralph Borneman, Jr.
(Signature)
    Chairman, Compensation Committee
______________________________
 
(Print Name)
 
______________________________
 
(Print Address)

 
 
5

--------------------------------------------------------------------------------